Citation Nr: 1300273	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-29 246	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with right shoulder pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2010.  The Veteran submitted a statement at the time of the hearing and indicated that he was withdrawing the issues of entitlement to service connection for a bilateral ankle disability, a left knee disability, sleep apnea, and a cervical spine disability which had been properly appealed to the Board.  As such, these issues are not before the Board.  The Veteran also clarified that the issue of entitlement to service connection for COPD should actually be a claim for a heart disability (specified to be coronary artery disease).  Although the Veteran indicated that the claim for COPD should be for a heart disability, he did not indicate that he was withdrawing the claim of COPD and as such the Board will adjudicate this claim.  

The issue of entitlement to a heart disability being referred was raised by the Veteran at the time of his hearing in April 2010 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability and GERD with right shoulder pain being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have COPD that is related to his active duty service.


CONCLUSION OF LAW

The Veteran does not have COPD that is the result of disease or injury incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) directs that, upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran was provided with notice in a letter dated in December 2006 of how to substantiate his claim for service connection, the respective allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Accordingly, the duty to notify has been met.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for COPD on appeal, the record is devoid of any competent lay or medical evidence that the Veteran has COPD or that claimed COPD began in or is related to active service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Board finds that a lay person is not competent to diagnose COPD which requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  He is, however, competent to report persistent or recurrent symptoms of a lung disorder.

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported that he had symptoms in service, continuity of symptomatology or current persistent or recurring symptoms, which may be representative of a lung disability.  In fact, the Veteran has indicated that his claim for COPD should have been a claim for a heart disability and the record is silent for any reference to complaints, findings, or treatment for COPD or any other lung disorder.  Therefore, the Board finds that an examination is not necessary in this case because the competent evidence of record does not indicate the Veteran has or potentially has a lung disorder let alone a relationship between the claimed COPD and service.

The Board also finds that all of the other duty to assist requirements inherent in the VCAA have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the Veteran perfected an appeal for service connection for COPD.  Although he has indicated that this claim should have been a claim for entitlement to service connection for a heart disability, the Board will adjudicate the claim of entitlement to service connection for COPD because an appeal of this issue has been perfected and the Veteran has not withdrawn the appeal as to this issue.  

The Veteran's service treatment reports are negative for any reports, findings, or treatment for a respiratory disorder.  Clinical evaluations of the Veteran's lungs were normal at clinical evaluations dated in November 1978, November 1984, June 1998, and July 1998.  A chest x-ray was reported to be normal at the Veteran's retirement physical examination dated in July 1998.  The Veteran denied shortness of breath on report of medical history forms prepared in conjunction with the November 1978 and June 1998 examinations.  The Veteran reported shortness of breath which he indicated correlated to chest pain and palpitations on the July 1998 report of medical history form.  Upon physical examination, bradycardia was diagnosed.  

Outpatient treatment reports from Womack Army Hospital dated from May 2001 to April 2008 do not reflect any reports, findings, or treatment for COPD or any other respiratory disorder.  

VA examination reports dated in February 1999, July 2007, and February 2011 do not reflect any complaints or findings related to a respiratory disorder.  The reports reflect that the Veteran variously reported chest pain at those examinations.  

At an April 2010 hearing before a VA hearing officer, it was indicated that his claim for COPD should have been a claim for coronary artery disease.  The Veteran reported chest pain and abnormal electrocardiograms (EKGs) since service.  With respect to this hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO hearing officer noted that the issue "that was originally filed as COPD, we have clarified that this should have been coronary artery disease, CAD."  Testimony was thereafter taken regarding coronary artery disease.  However, the issue of COPD was not withdrawn and it was thereafter included as an issue in the supplemental statement of the case dated in August 2011.  Although the hearing officer did not fully explain the issue concerning COPD and did not suggest the submission of evidence that may have been overlooked, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
   
In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for COPD.  In this case, the record is devoid of any reference to complaints, findings, or treatment for COPD or any other lung disorder.  The medical evidence of record is silent for any reference to COPD and the Veteran has indicated that his claim of entitlement to service connection for COPD should have been a claim for coronary artery disease manifested by complaints of chest pain since service.  As such, the Board concludes that the claim for service connection for COPD must be denied.  

Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of a current diagnosis of COPD or other lung disorder, the claim for service connection may not be granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for COPD is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claims can be reached.  

With regard to the claim of entitlement to service connection for a right knee disability, the Veteran testified that he injured his right knee during service in about 1982.  He reported that he sought treatment in service, received medications, and was placed on a profile.  He testified that he has continued to have trouble with his right knee since that time.  The Veteran testified that while he is not currently seeking treatment for his right knee, he still has knee symptoms and he self-medicates with Tylenol for pain.  Service treatment records show that the Veteran was treated for right knee pain in December 1982 that was diagnosed as a questionable muscle sprain, tendonitis.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination to assess his claim of service connection for a right knee disability.  Consequently, a VA examination should be obtained to determine the etiology of any current right knee disability.

With regard to the claim of entitlement to service connection for GERD with right shoulder pain, the Veteran's service treatment reports reflect reports of vomiting and stomach problems which were various diagnosed as gastritis and questionable reflux.  The post-service treatment reports from Womack Army Hospital dated through April 2008 reflect a history of gastritis with probable achalasia, and globus phenomenon likely secondary to GERD.  An upper gastrointestinal series obtained in November 2004 and an esophagram dated in February 2005 were reported to be normal.  

At a VA examination dated in February 2011, the Veteran reported a history of gastritis for twenty-four years.  He indicated that his disability is manifested by epigastric pain.  An upper gastrointestinal series obtained at that time was reported to be normal.  The examiner indicated that there was no pathology to render a diagnosis of GERD so no etiology opinion was offered by the examiner.

At the April 2010 hearing, the Veteran testified that he still has the same symptoms of GERD that he had in service.  He reported that his problem was diagnosed by a private doctor in Madisonville, Kentucky who performed a catheterization.  The Veteran testified that Fort Bragg (Womack Army Hospital) did not properly diagnose him until November 2009.  

Although the February 2011 VA examiner indicated that there is no pathology to render a diagnosis of any gastrointestinal disability, the Board has determined that another VA examination with a specialist should be obtained.  The Veteran has indicated that he is currently under treatment for a gastrointestinal disability at Womack Army Hospital.  As noted, the records from Womack are dated through April 2008 and the Veteran indicated that he was not properly diagnosed until after November 2009.  Consequently, an attempt to obtain additional post-service treatment records from Womack Army Hospital and the private physician in Madisonville should be made and the Veteran should be scheduled for a VA examination with a specialist.     

It is also noted that the service treatment records indicate that the Veteran was hospitalized in service at Blanchfield Army Community Hospital at Fort Campbell, Kentucky, in November and December 1988 for symptoms of the digestive system.  It does not appear that all record pertaining to those hospitalizations are of record, therefore, a request for those records should be made on remand.    

In addition, a December 1983 service treatment record indicates that the Veteran was seen in a German hospital and diagnosed as having ulcers.  The Veteran should be asked to identify the hospital where he was treated and if it was a private hospital, to either provide the records or authorize the release of those records so VA can attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he indentify the private physician in Madisonville, Kentucky who diagnosed him with a gastrointestinal disorder and the German hospital at which he was treated in service.  He should also be asked to identify any additional medical records that are not already of record and that are relevant to his claims.  Provided that the records are sufficiently identified and that the Veteran provides any necessary authorization forms, attempt to obtain the records from the private physician, the German hospital, and any additional treating facilities.

2.  Request inpatient treatment (clinical) records from the appropriate agency that are dated in November and December 1988, and that pertain to hospitalization of the Veteran at Blanchfield Army Community Hospital, Fort Campbell, Kentucky.

3.   Request additional records from Womack Army Hospital dated since April 2008, pertaining to treatment of the Veteran as a military retiree.

4.  With respect to steps 1, 2 and 3, all attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed right knee disability.  The claims file must be sent to the examiner for review and the medical report should note that review.  Any necessary testing including x-rays should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability had its onset in service, or is related to any disease or injury incurred in service.   The examiner's attention is directed to the December 1982 service treatment record reflecting assessment of the right knee and the Veteran's statements regarding current symptoms and continuity of symptomatology after discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale should be included with the opinion.

6.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination with a specialist with expertise in treating gastrointestinal disorders to evaluate the nature and etiology of his claimed gastrointestinal disorder.  The claims file must be sent to the examiner for review and the medical report should note that review.  Any necessary testing should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability had its onset in service, or is related to service.   The examiner's attention is directed to the service treatment records reflecting treatment for digestive system symptoms and the Veteran's reports of current symptoms and continuity of symptomatology after discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale should be included with the opinion.  

7.  After ensuring the examination reports are adequate, conduct any additional development deemed warranted and readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


